UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
STANLEY JACKSON,                    )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 Civil Action No. 08-930 (RWR)
                                    )
BUREAU OF PRISONS,                  )
                                    )
      Defendant.                    )
___________________________________ )


                                   MEMORANDUM OPINION

       Plaintiff Stanley Jackson, a prisoner proceeding pro se and in forma pauperis, sues the

Federal Bureau of Prisons (“BOP”) under the Privacy Act, 5 U.S.C. § 552a, seeking an order

requiring the BOP “to correct its agency records pertaining to the Plaintiff” that are located in the

“BOP Central Files.” Compl. at 4-5. Specifically, Jackson wants the “management variable,” the

“public safety factor” and the “greater security” information in his record amended. Id. at 5. The

BOP has filed a motion to dismiss, asserting that the complaint fails to state a claim upon which

relief may be granted because the records at issue are maintained in the BOP’s Central Inmate

Record System and are exempt from the amendment provisions of the Privacy Act. See

Memorandum of Points and Authorities in Support of Defendant’s Motion to Dismiss, at 6-7.

       In determining whether a complaint fails to state a claim upon which relief may be

granted, a court generally “must accept as true all of the factual allegations contained in the

complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007), and “grant plaintiffs the benefit of all

inferences that can be derived from the facts alleged,” but need not accept either a plaintiff’s legal

conclusions, or inferences drawn by the plaintiff if those inferences are unsupported by facts
alleged in the complaint. Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir.

1994). To survive a motion to dismiss, a complaint must make clear the grounds of the plaintiff’s

entitlement to relief. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 554, 555 (2007).

       The BOP has, in accordance with the law, see 5 U.S.C. § 552a(j)(2), exempted its Inmate

Central Records System from certain provisions of the Privacy Act, including the provision that

requires it to maintain accurate records or to amend inaccurate records, and from suits arising

from inaccurate records. See 28 C.F.R. § 16.97(a)(4) (exempting the Inmate Central Records

System); see also Martinez v. BOP, 444 F.3d 620 (D.C. Cir. 2006) (affirming that the Inmate

Central Records System is exempt from the Privacy Act provisions). Furthermore, to the extent

that the pro se plaintiff intended to seek correction of information in his presentence report (a

matter not expressly raised until plaintiff filed his opposition to the defendant’s motion to dismiss,

see Pl.’s Opp’n at 2), because the presentence report is also part of the Inmate Central Records

System, it is equally unreachable under the Privacy Act. Because all the records at issue are

exempt from the part of the law the plaintiff asks this court to enforce, the court cannot provide

the relief requested. Accordingly, the plaintiff’s claims will be dismissed for failure to state a

claim upon which relief may be granted.

       A separate, final order accompanies this memorandum opinion.


                                                                    /s/
                                                       RICHARD W. ROBERTS
Dated: September 24, 2009                              United States District Judge




                                                 -2-